PER CURIAM.
The appellant challenges an order by which the trial court dismissed the appellant’s action below, based on a Florida Rule of Civil Procedure 1.420(e) failure to prosecute. The dismissal was entered upon a motion therefor made after the appellant filed a Florida Rule of Civil Procedure 1.440(b) notice asserting that the case was at issue and ready for trial, and in which the appellant asked the court for an order setting the case for trial. Although the court had not yet scheduled a trial date, this case does not appear to involve any exception to the usual procedures in this regard; the appellant’s rule 1.440(b) notice thus precludes the rule 1.420(e) dismissal. See Mikos v. Sarasota Cattle Co., 453 So.2d 402 (Fla.1984).
The appealed order is reversed and the case is remanded.
MINER, ALLEN and BENTON, JJ„ concur.